ORDER
PER CURIAM.
Microsurgery and Brain Research Institute, P.C., (Defendant) appeals from the trial court’s judgment (judgment) entered after a jury verdict in favor of Debra Taylor (Plaintiff) on Plaintiffs petition al*678leging medical negligence against Defendant and requesting damages.1
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. Plaintiff's motion for award of damages for frivolous appeal is hereby denied.